DETAILED ACTION
This action is response to communication:  response amendmnets/arguments filed on 01/28/2022.
Claims 1-17 and 23-27 are currently pending in this application.  Claims 23-27 are new.
The IDS filed on 01/28/2022 has been accepted.  

Response to Arguments
The prior 112 rejections have been withdrawn in response to applicant’s amendments and arguments. 
As per the 103 rejections, Applicants argue that Withrow does not teach a digital token, but rather a physical object.  This is not persuasive.  As seen clearly in the prior rejection, Withrow teaches a ledger which stores a digital pedigree.  This pedigree, as seen in Withrow (such as paragraph 19, 37-38, 95-100, and throughout), is stored in the ledger/database and is linked to the digital fingerprint and physical object.  Thus, Withrow teaches a digital token.  See rejection below.

Claim Rejections - 35 USC § 112


The prior 112 rejections have been withdrawn in response to applicant’s amendments/arguments. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 10-12, 15-17, and 23-27 are rejected under 35 U.S.C. 103 as being obvious over Withrow US Patent Application Publication 2019/0228174 (Withrow 1).

As per claim 1, Withrow 1 teaches a method comprising the steps of: inducting a physical object into a rights management system by: acquiring a digital fingerprint of the physical object (paragraph 18 with storing digital fingerprint ); creating an associated digital file ADF of the physical object in a secure data store (paragraph 18 with initializing key object record; see paragraph 18 wherein record is secured; also see paragraph 53 with digital fingerprints stored in new repository record); storing a digital fingerprint of the physical object in the ADF (paragraph 18 wherein digital fingerprint is stored in key object record; also see paragraph 53 with key fingerprint stored in repository record), so as to securely and uniquely 

	As per claim 2, Withrow 1 teaches wherein the first action includes: providing a means for the second party to access the ADF, wherein the second party access to the ADF is limited to dealing with the interest transferred to the second apty as reflected in the ledger (paragraph 96 wherein ledger includes the object’s pedigree; see paragraph 78 wherein owners have access to respective rights; see paragraphs 96-100 with limited interest provided by pedigree; further see paragraph 19 with different access rights).
	As per claim 3, WIthrow 1 teaches storing a key object digital fingerprint fingerprint in the ADF; associating the stored key object digital finterprint to the second party interest; and wherein the means for the second party to access the ADF comprises authenticating the second aprty or her transferee by matching a tendered digital fingerprint to the stored key object 
	As per claim 4, Withrow 1 teaches wherein the interest represented by the token stored in the ledger is at least one of a set of interests comprising (a) full or partial ownership of the physical object, (b) partial or full ownership of a security interest in the physical object, and (ci a limited right to use the physical object (paragraph 78 and throughout with different types of ownership; also see paragraph 96-100 with security interests and different rights to use object).

As per claim 10, Withrow 1 teaches authenticating a user to grant access to a digital counterpart of a physical object (Withrow 1 paragraph 85 with authenticating user via username/password, which may allow reduce rights to digital pedigree; see pedigree in paragraphs 19 and 20 with a digital companion as part of a component of pedigree; see also paragraph 37 wherein pedigree may include digital fingerprint), wherein the digital counterpart comprises an ADF that is stored in a secure database (see paragraph 85 with pedigree; see also paragraphs 19, 20, and 37); and authenticating the user includes matching a target digital fingerprint tendered by the user to a digital fingerprint previously inducted in the database and stored in or linked to the ADF (see paragraph 37 where in digital companion may contain digital fingerprint  or link to a digital fingerprint; see paragarph 86 with matching fingerprint); receiving an input from the authenticated user and executing a predetermined action (see paragraph 85 wherein authenticated users may have rights such as accessing pedigree).
As per claim 11, it would have been obvious over WIthrow 1 wherein the predertimeind action comprises triggering an application to carry out contracted terms based on pre-define 
As per claim 12, it would have obvious over WIthrow 1 wherein the predetermined action comprises querying the ADF to identify an entity and transmitting a message to the identified entity, the message based on the update to the ledger.  Withrow 1 already teaches Identifying entities and transmitting messages (paragraph 89 with pushing alerts to relevant parties in the data that are related to the digital fingerprints; see also paragraph 88 querying the pedigree to discover ownership and contacting the prior owner).  Although Withrow 1 does not explicitly teach that the message based on the update to the ledger, this would have been obvious.  As Withrow already teaches retrieving information and alerting relevant parties based on updated information, it would have been obvious to use techniques to provide information such as updates to a ledger.  WIthrow already teaches the use of incorporating such information in ledger technologies (paragraph 94), and further teaches updating ledgers (paragraph 96).  Thus, it would have been obvious to one of ordinary skill in the art to alert 
As per claim 15, Withrow 1 teaches storing supplemental data related to the physical object in the ADF, wherein the supplemental data includes at least one of: high-quality digital photographs of the physical object and a ledger of current and past owners of the physical object (paragraph 74 with pedigree data with chain of ownership; also see paragraph 37).
As per claim 16, Withrow 1 teaches storing supplemental data related to the physical object in the ADF, wherein the supplemental data includes at least one of: a certificate of origin of physical object, a certificate issued by the most recent professional authenticator, what is known about the physical object’s provenance and its subsequent history, and a digital media file associated with the physical object (paragraph 70 with certificate of authenticity/origin; paragraph 74 with provenance/history; see also paragraph 92)
As per claim 17, Withrow 1 teaches including storing supplemental data related to the physical object in the ADF, wherein the supplemental data includes at least one of: tokens that represet fractional ownership, a ledger of current and past owners of the object, a ledger of transfers and transactions involving interests represented by digital tokens, and access tokens (paragraph 58 with access token; also see paragraph 79 with tokens related to multiple ownership/shares).
As per claim 23, Withrow teaches wherein initializing a digital ledger stored in or linked to the ADF includes generating the at least one digital token representing an interest in or transaction affecting the physical object (see claim 1 with creating digital record and linking it, creating a linked digital record; see claim 7 wherein digital record includes pedigree data).

As per claim 25, Withrow teaches wherein generating the at least one digital token representing an interest in or a transaction affecting the physical object comprises generating the at least one digital token that includes at least oen of: a token digital fingerprint or an indication of a secure access means (Withrow claims 11 and 12 with digital companion/token digital fingerprint).
As per claim 26, Withrow teaches wherein generating the at least one digital token representing an interestin or transaction affecting the physical object comprises generating the at least one digital token than includes a metadata history (Withrow claim 8 with metadata; also see claim 9 with records of transfer and purchase).
As per claim 27, Withrow teaches distributing the digital token electronically (Withrow Figure 3 and throughout with granting access to digital record).   

Claims 5-9, 13, and 14 are rejected under 35 U.S.C. 103 as being obvious over Withrow 1 as applied above, in view of Withrow et al. US Patent Application Publication 2017/0243231 (Withrow 2).


	However, WIthrow 1 does not explicitly teach analyzing the ADF based on the occurrence of the event.  However, analyzing a record based on an occurrence of an event is well known in the art.  For example, see Withrow 2 (paragraph 54 with comparing an event to record to determine expected locations).  Further, Withrow 2 teaches updating zero or more tokens in the ADF based on the analysis (paragraphs 51-54 wherein data may be recorded based on factors such as destination/travel) and transmitting to an entity idenfified in the ADF as a older of one or more of the updated tokens (paragraph 54 wherein data put in report and reported to associated user).
	At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to combine the teachings of Withrow 1 with Withrow 2.  One of ordinary skill in the art would have been motivated to perform such an addition to create more security by preventing counterfeiting and to uniquely identify/authenticate objects (paragraph 5-7 of Withrow 2).  
	As per claim 6, it would have been obvious over the Withrow combination wherein the first action comprises: programmatically applying occurrence of the event to the terms of an applicable agreement to obtain a result, executing a second action responsive to the result in accordance with the agreement; and transmitting a message notifying a party to the agreement 
	As per claim 7, it would have been obvious over the Withrow combination wherein the second action comprises effecting a change of rights in the physical object by upating the ADF linked to the physical object (Withrow 1 paragraph 99 with updating ownership multiple times and terms; also see paragraph 100 with multiple change of rights).
	As per claim 8, it would have been obvious over the Withrow combination wherein updating the ADF includes programmatically generating new or revised tokens in the ADF to reflect the change of rights, and distributing the new or revised tokens electronically (obvious over Withrow combination; see paragraph 42 of WIthrow 1 wherein ownership may be transferred and digital records may be changed to allow other objects to grant access).
	As per claim 9, it would have been obvious over the Withrow combination wherein the change of rights is one of a release of a security interest in the physical object or a change of a security interest to an ownership interest (paragraph 42 of Withrow 1 with change/transfer of ownership; see also paragraphs 97-100).
	As per claim 13, the Withrow combination teaches wherein the agreement is one of a set of agreemetns that affects an interest in the physical object including: a hypothetcation 
	As per claim 14, the Withrow combination teaches wherein the agreement is one of a set of agreements that affects an interest in the physical object including: fractional hypothecation, fractional monetization, and fractional ownership (paragraph 78 with partial/percentage ownership etc.)

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON KAI YIN GEE whose telephone number is (571)272-6431.  The examiner can normally be reached on Monda-Friday 8:30-5:00 PST Pacific.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/JASON K GEE/Primary Examiner, Art Unit 2495